DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Response to Final Office Action, each filed September 26, 2022, are acknowledged.
Claims 1, 5-7 and 11-12 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

Response to Arguments and Declaration of Dr. Nierth
Applicant’s arguments filed September 26, 2022 have been fully considered.

Rejection of claims 1, 5, 7 and 11 under 35 USC § 103 over Hirao in view of Ermert and Park; Rejection of claims 6 and 12 under 35 USC § 103 over Hirao in view of Ermert, Park and Abramson
Applicant argues that the prior art rejections of the pending claims should be 
withdrawn, as a prima facie case of obviousness has not been established as to the structure recited in independent claims 1 and 7, based on the combination of Hirao, Ermert and Park (Remarks, p. 5). Specifically, Applicant makes four assertions (Remarks, bottom of p. 8 to top of p. 9), and then concludes that the ordinary artisan would determine from these assertions that “dNTPγF is a poor substrate to use in PCR reactions” and, consequently the ordinary artisan “would not have any motivation to modify or combine a disproven allegation of Hirao with any of the teachings of Ermert and Park to come up with any reasonable expectation of success” (Remarks, p. 9). Applicant has attached a Declaration of Dr. Nierth in furtherance of this argument, and additionally asserts that the Nierth Declaration provides a showing of unexpected results (Remarks, p. 9).
	The Examiner disagrees. Applicant’s argues first that, while Hirao teaches the use of modified 5’-triphosphates where the γ-position is substituted with an amino group as being useful as a substrate in a PCR reaction, Hirao is silent as to whether other substitutions, including fluoro substitutions, can be used as substrates in a PCR reaction (Remarks, p. 5). This argument has been addressed previously (e.g., Final Office Action mailed May 26, 2022, pp. 3-5). In addition, the Examiner notes that Hirao explicitly teaches that the “method of the present invention for nucleic acid replication is characterized in that a deoxyribonucleoside 5’-triphosphate, in which the hydroxyl group of phosphoric acid at the γ-position is substituted with … a fluoro group, is used as a substrate during replication reaction” (abstract).
	Second, Applicant asserts that they have performed a search of relevant art and cannot find any publication that dNTPγF is a suitable substrate for DNA polymerase in an amplification reaction (Remarks, p. 6). Even assuming arguendo that this is true, it is not relevant to a prima facie obviousness showing. At most, such results would tend to show that dNTPγF being a suitable substrate for DNA polymerase in an amplification reaction is not recognized as such in the art, at least to the extent that it is not repeated in other publications. However, the MPEP merely requires that each claim limitation is taught or suggested in the art. It does not impose an additional requirement that the teaching has reached some level of recognition in the art, or that the teaching has been re-published some minimum number of times.
	Third, Applicant asserts that Armstrong1 teaches ATPγF being a poor substrate for RNA polymerase (Remarks, pp. 7-8). Even assuming arguendo that this is true, since instant claims 1 and 7 each require amplification, and since amplification generally refers to a process requiring DNA polymerase, it is not clear how the Armstrong data as to RNA polymerase relates to a prima facie showing of obviousness of the instant claims.
	Fourth, Applicant asserts data in the Nierth Declaration shows that dNTPγF is a poor substrate for DNA polymerase. Even assuming arguendo that this is true, Applicant also asserts that this data is unpublished. A prima facie showing of obviousness is made from the perspective of what the prior art taught or suggested to the ordinary artisan at the time the application was filed. MPEP 2142. It is not clear how unpublished data, which is apparently known only to the instant inventor, could or would have been known or considered by the ordinary artisan in relation to the prior art teachings of Hirao at the time of filing of the instant application. Consequently, it is not clear how this unpublished data could in any way be relevant to a determination of whether a proper prima facie obviousness showing has been made.

Declaration of Dr. Nierth as to a showing of unexpected results
	Applicant argues that the Nierth Declaration provides a showing of unexpected results, and thus rebuts any obviousness showing (Remarks, pp. 8-9). Applicant also argues that the specification provides support for an unexpected results showing in Example 3 and Figs. 5-6 (Remarks, p. 9).
	The Examiner disagrees. The Applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. In addition, in order to show unexpected results, the showing must meet a number of requirements, including, in part, that the data must establish that the results are both unexpected and significant, the data must be commensurate in scope with the claimed invention, and the claimed subject matter must be compared with the closest prior art. MPEP 716.02(b) I-II, 716.02(d), 716.02(e). Section 3.1 of the Nierth Declaration appears to show that there are some differences in Ct when regular dNTPs are compared with modified fluorinated triphosphates in qPCR with one polymerase, while section 3.2 appears to show that there are some differences in Ct when regular dNTPs are compared with modified fluorinated tetraphosphates in qPCR with a different polymerase. However, Applicant does not address how any of these data, or the data in the cited portions of the specification, meet even the requirements enumerated above as to an unexpected results showing. 

	These arguments are not persuasive. The rejections are maintained.

Information Disclosure Statement
The Information Disclosure Statement submitted September 26, 2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao2 (EP 1 970 445 A1) in view of Ermert3 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) and Park4 (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009).

Regarding independent claim 1, Hirao teaches or suggests … 
A method of detecting the presence or absence of a target nucleic acid sequence in a sample comprising: a) performing an amplifying step comprising contacting the sample with amplification reagents to produce an amplification product if the target nucleic acid sequence is present in the sample (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 94: “[r]eplication reaction is not limited in any way except for using the above substrates”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
and b) detecting the amplification product (para. 133: “nucleoside or nucleotide … which … is substituted with a fluorescent molecule allows nucleic acid detection”; “Figure 12 shows the amplification efficiency of PCR products from DNA1, DNA3 to DNA10 …”);
wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Regarding the limitation in the claim 1 preamble reciting “detecting the … absence of a target nucleic acid”, Hirao does not explicitly teach this limitation. However, Hirao does teach the use of PCR to amplify target DNAs (as noted above). The ordinary artisan understands that if a target DNA is not present in a sample, it would also not be amplified during the PCR, and, consequently would not be detectable after the reaction, or stated differently, the PCR would detect the absence of target nucleic acid. It is also an inherent property of PCR that this would be the case.

Ermert teaches the claim 1 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Park teaches the claim 1 limitation requiring that the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).


Regarding independent claim 7, Hirao teaches … 
A method of amplifying a target nucleic acid sequence (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
using amplification reagents, wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Ermert teaches the claim 7 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Park teaches the claim 7 limitation requiring that the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the longer phosphate chains of Ermert. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Ermert teaches that nucleotides with additional phosphate groups, include tetraphosphates, have superior enzyme turnover (p. 3, para. 3). Therefore, the ordinary artisan would have been motivated to include the n=2 phosphate chain of Ermert in the Hirao substituted deoxyribonucleoside 5’-triphosphate in order to increase the enzyme turnover, and hence efficiency, of the Hirao method, and would have had an expectation of success, as Hirao teaches the nucleosides can be modified in a number of different ways.
It also would have been prima facie obvious to practice the method of Hirao plus Emert and further incorporate the pyrophosphatase enzyme of Park. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Park teaches that the presence of pyrophosphate in a reaction inhibits PCR, and that adding pyrophosphatase to the reaction mixture enhances the yield of PCR products (p. 810, right col., para. 3). Therefore, the ordinary artisan would have been motivated to include the Park pyrophosphatase enzyme in the Hirao method in order to increase the reaction yield, and hence efficiency, of the Hirao method, and would have had an expectation of success, as Hirao does not limit the enzymes that can be used in the amplification reaction.

Regarding dependent claims 5 and 11, Hirao additionally teaches wherein the amplification reagents further comprise a nucleic acid polymerase (para. 12).

	In view of the foregoing, 1, 5, 7 and 11 are prima facie obvious over Hirao in view of Emert and Park.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (EP 1 970 445 A1) in view of Ermert5 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) and Park (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009) as applied to claims 1, 5, 7 and 11 above, and further in view of Abramson6 (US Patent No. 5,455,170).

Regarding dependent claims 6 and 12, Abramson teaches wherein the nucleic acid polymerase possesses reverse transcriptase activity (abstract; col. 4, ll. 52-55: describes use of enzyme TZ05 in PCR).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao plus Ermert and Park, discussed above, and incorporate the TZ05 enzyme of Abramson. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Abramson teaches that TZ05 enzyme has both reverse transcriptase and polymerase activity. The ordinary artisan would have been motivated to include the Abramson TZ05 enzyme in the Hirao method in order to complete the transcribing and amplifying steps in a single step, which would increase the throughput and efficiency of the Hirao method, and would have had an expectation of success, as Hirao does not limit the enzymes that can be used in the amplification reaction.

In view of the foregoing, claims 6 and 12 are prima facie obvious over Hirao in view of Ermert and Park, and further in view of Abramson.

Conclusion
Claims 1, 5-7 and 11-12 are being examined, and are rejected. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Armstrong was cited in the Information Disclosure Statement submitted September 26, 2022.
        2 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        3 Ermert was cited in the Information Disclosure Statement submitted March 19, 2019.
        4 Park was cited in the PTO-892 Notice of References Cited mailed March 2, 2021.
        5 Ermert was cited in the Information Disclosure Statement submitted March 19, 2019.
        6 Abramson was cited in the PTO-892 Notice of References Cited mailed March 2, 2021.